In a coram nobis proceeding, defendant appeals from an order of the Supreme- Court, Richmond County, entered November 29,1962, which denied without a hearing his application to vacate a judgment of the former County Court of said county, rendered April 11, 1958 on his plea of guilty, convicting him of burglary in the third degree and petit larceny, and imposing sentence. Order affirmed (People v. Smith, 13 A D 2d 870; People v. Nicholson, 15 A D 2d 613, affd. 11 N Y 2d 1067). Beldock, P. J., Ughetta, Kleinfeld, Hill and Hopkins, JJ., concur.